Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.       This action is responsive to the communication filed on 1/06/20. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/6/20 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 12 is objected to because of the following informalities:  
“browsing behaviour” should be amended to --browsing behavior-- for U.S. English translation format purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 19 is rejected under 35 USC 101. Regarding claim 19, the claim calls for an apparatus. However, the claimed apparatus does not explicitly include any hardware at least one processor” and “at least one memory”. The specification does not explicitly define the claimed at least one processor and at least one memory are implemented only in hardware. One of ordinary skill in the art would understand that the at least one processor and at least one memory could be implemented in software (see the Authoritative Dictionary of IEEE, Seventh Edition, published in Dec. 2000), or software nodes (i.e., virtual nodes); see Ex parte Strub (Appeal 2010-005727). The nominal recitation to an "apparatus" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002). The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  


Double Patenting
6.	Claims 2-11, 13-14, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,787,753, hereinafter, ‘753. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Per claim 2 of the instant application, claim 1 of '753 also discloses wherein the lookup is performed in response to receipt of the browser session request.
	Per claim 3 of the instant application, claim 2 of '753 also discloses wherein the browser session request comprises a request for a web page.
Per claim 4 of the instant application, claims 3-4 of '753 also disclose wherein the server entity comprises a publisher server entity, whereby the subscriber client device receives modified web page content.
Per claim 5 of the instant application, claim 5 of '753 also discloses wherein the browser session request comprises a request for one or more web page elements.
	Per claim 6 of the instant application, claim 6 of '753 also discloses wherein the browser session request comprises advertisement content.
	Per claim 7 of the instant application, claims 7 of '753 also disclose wherein the server entity comprises an advertisement server entity, whereby the subscriber client device receives modified advertisement content.
Per claim 8 of the instant application, claim 8 of '753 also discloses wherein the advertisement server entity comprises a broker entity responsible for providing advertisement brokering services to a plurality of advertisement server entities.
Per claim 9 of the instant application, claims 9-10 of '753 also disclose wherein the modification comprises one or more of:
deleting a part of the browser session request; deleting a part of the browser session response; altering a part of the browser session request; altering a part of the browser session response; adding to the browser session request; adding to the browser session response; and
modifying the browser request to include one or more of:
data representative of the identity of the service provider, and data representative of the geographical location of the subscriber client device.
Per claim 10 of the instant application, claim 9 of '753 also discloses wherein the modification comprises altering a uniform resource locator (URL) in the browser session request or the browser session response.
Per claim 11 of the instant application, claims 1 and 19-20 of '753 also disclose wherein performing the lookup comprises retrieving, from the subscriber database, one or more subscriber profile attributes associated with the subscriber client device or the associated subscriber.
	Per claim 13 of the instant application, claims 1 and 19-20 of '753 also disclose wherein the modification comprises modifying the transmitted browser session request to include an indication of at least one of the one or more subscriber profile attributes associated with the subscriber client device or the associated subscriber.
Per claim 14 of the instant application, claims 1, 12, 14, and 19-20 of '753 also disclose wherein performing the lookup comprises retrieving, from the subscriber profile database, one or more subscriber browsing rules associated with the subscriber client device or the associated subscriber, whereby the subscriber client device receives modified browsing content.
	Per claim 16 of the instant application, claim 11 of '753 also discloses wherein the modification comprises denying access to at least a part of the content contained within or obtainable via the received browser session response.
	Per claim 17 of the instant application, claim 17 of '753 also discloses wherein the service provider network comprises one or more of: a carrier network; a mobile network; a  an internet service provider network, wherein: the service provider network comprises a routing fabric, the entity is located in the routing fabric of the service provider network, and the entity is not comprised by: the subscriber client device, the server entity, a border entity responsible for managing access to a given network part, a gateway entity responsible for translating between network protocols used in different network parts, a caching entity responsible for caching and serving data commonly requested between network parts, or an encoding entity responsible for modifying browser session traffic for efficient routing.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,542,070, hereinafter, ‘070. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Per claims 1 and 19-20 of the instant application, claims 1 and 19-20 of ‘070 also disclose receiving, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request, the telecommunications network comprising a service provider network operated by a service provider responsible for providing telecommunications services to the plurality of subscriber client devices, the service provider network comprising a subscriber profile database containing subscriber profile data specific to each subscriber client device or associated subscriber, wherein the browser session request is received at an entity in the service provider network; at the entity in the service provider 
Per claim 2 of the instant application, claim 2 of ‘070 also discloses wherein the lookup is performed in response to receipt of the browser session request.
	Per claim 3 of the instant application, claim 3 of ‘070 also discloses wherein the browser session request comprises a request for a web page.
	Per claim 4 of the instant application, claim 4 of ‘070 also discloses wherein the server entity comprises a publisher server entity, whereby the subscriber client device receives modified web page content.
Per claim 5 of the instant application, claim 5 of ‘070 also discloses wherein the browser session request comprises a request for one or more web page elements.
	Per claim 6 of the instant application, claim 6 of ‘070 also discloses wherein the browser session request comprises advertisement content.
	Per claim 7 of the instant application, claims 7 of ‘070 also disclose wherein the server entity comprises an advertisement server entity, whereby the subscriber client device receives modified advertisement content.
Per claim 8 of the instant application, claim 8 of ‘070 also discloses wherein the advertisement server entity comprises a broker entity responsible for providing advertisement brokering services to a plurality of advertisement server entities.
Per claim 9 of the instant application, claim 9 of ‘070 also discloses wherein the modification comprises one or more of:
deleting a part of the browser session request; deleting a part of the browser session response; altering a part of the browser session request; altering a part of the browser session response; adding to the browser session request; adding to the browser session response; and
modifying the browser request to include one or more of:
data representative of the identity of the service provider, and data representative of the geographical location of the subscriber client device.
	Per claim 10 of the instant application, claim 10 of ‘070 also discloses wherein the modification comprises altering a uniform resource locator (URL) in the browser session request or the browser session response.
Per claim 11 of the instant application, claims 11 of ‘070 also disclose wherein performing the lookup comprises retrieving, from the subscriber database, one or more subscriber profile attributes associated with the subscriber client device or the associated subscriber.
Per claim 12 of the instant application, claims 12 of ‘070 also discloses wherein one or more of the subscriber profile attributes identify a given hobby, topic or interest associated with the subscriber or browsing behaviour characteristic associated with the subscriber.
	Per claim 13 of the instant application, claim 13 of ‘070 also discloses wherein the modification comprises modifying the transmitted browser session request to include an indication of at least one of the one or more subscriber profile attributes associated with the subscriber client device or the associated subscriber.
Per claim 14 of the instant application, claim 14 of ‘070 also discloses wherein performing the lookup comprises retrieving, from the subscriber profile database, one or more subscriber browsing rules associated with the subscriber client device or the associated subscriber, whereby the subscriber client device receives modified browsing content.
Per claim 15 of the instant application, claim 15 of ‘070 also discloses wherein the subscriber browsing rules comprise one or more of: a list of content to which access should be denied; a special access requirement; and a natural language preference.
	Per claim 16 of the instant application, claim 16 of ‘070 also discloses wherein the modification comprises denying access to at least a part of the content contained within or obtainable via the received browser session response.
Per claim 17 of the instant application, claim 17 of ‘070 also discloses wherein the service provider network comprises one or more of: a carrier network; a mobile network; a cellular network; and an internet service provider network, wherein: the service provider network comprises a routing fabric, the entity is located in the routing fabric of the service provider network, and the entity is not comprised by: the subscriber client device, the server entity, a border entity responsible for managing access to a given network part, a gateway entity responsible for translating between network protocols used in different network parts, a caching entity responsible for caching and serving data commonly requested between network parts, or an encoding entity responsible for modifying browser session traffic for efficient routing.
Per claim 18 of the instant application, claim 18 of ‘070 also discloses wherein the received browser session request and the received browser session response comprise sufficient information for routing between the subscriber client device and the server entity prior to the modification.	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

9.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al (US 2007/0233857) in view of Felciano et al (US 6,052,730).
With respect to claim 1, Cheng et al teaches a method of processing browser sessions in a telecommunications network (fig. 4, which discloses an end user device’s content requesting session with a web server), the method comprising:
receiving, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request (par [0048], [0056], lines 1-5 & fig. 4, which disclose a subscribing user requesting content during each session), the telecommunications network comprising a service provider network operated by a service provider responsible for providing telecommunications services to the plurality of subscriber client devices (fig. 1, ‘140, “service provider”), the service provider network comprising a subscriber profile database containing subscriber profile data specific to each subscriber client device or associated subscriber (par [0065], lines 8-18, which discloses a database storing user profile information), wherein the browser session request is received at an entity in the service provider network (par [0065], lines 1-7, which discloses the content provider receiving the HTTP request from the client device);
at the entity in the service provider network, transmitting the browser session request to a server entity located inside or outside the service provider network (fig. 1, ‘110 & fig.4, ‘404, which disclose the network analysis device transmitting the request to the web server);
par [0032], lines 20-25 & fig. 4, which disclose the network device intercepting the response from the web server);
at the entity in the service provider network, transmitting the browser session response to the subscriber client device (fig. 4, ‘408, which discloses transmitting the intercepted response to the requesting user from the intermediary network device);
at the entity in the service provider network, performing a lookup in the subscriber profile database for the subscriber client device in the plurality of subscriber client devices or the associated subscriber (par [0065], lines 8-19, which discloses the intercepting network device analyzing user profile data stored in a database); and
at the entity in the service provider network, modifying, prior to the respective transmittal, at least one of the browser session request and the browser session response according to the results of the lookup (par [0012], lines 15-20, par [0030], par [0039], and par [0079], which disclose the intercepting network device modifying the intercepted requested data transmitted based on stored user profile session data);
wherein the modification is further performed according to one or more browser session processing modification rules (par [0030], which discloses a rule engine for determining what advertisements the network device appends to content responses from the web server to the requesting users); and
wherein the subscriber profile database is remotely configurable (par [0047], lines 9-13, which discloses the user profiles being remotely established).

Felciano et al further teaches in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database (col. 2, lines 30-35, which discloses automatically updating user profile database information using received user profile information), wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network (claims 2 and 5, which disclose database information being updated with client data received via a remote HTTP device).
It would have been obvious to one of ordinary skill in the art to combine the web browsing session modification system of Felciano et al within the content request provisioning embodiment of Cheng et al would provide the predictive result of improving upon processing browser sessions by implementing automatically modifying content in each user browser session based on previously stored data associated with each user’s profile to enable modified content to be provided to each user matched with each user’s interest without the need for manual input by each user.
With respect to claim 2, Cheng et al teaches wherein the lookup is performed in response to receipt of the browser session request (par [0065], lines 6-10, which discloses the analysis occurring in light of the intercepted request).
With respect to claim 3, Cheng et al teaches wherein the browser session request comprises a request for a web page (par [0011], lines 1-5).
With respect to claim 4, Cheng et al teaches wherein the server entity comprises a publisher server entity, whereby the subscriber client device receives modified web page content (par [0031], which discloses substituting web page links).
With respect to claim 5, Cheng et al teaches wherein the browser session request comprises a request for one or more web page elements (par [0032], lines 5-10).
With respect to claim 6, Cheng et al teaches wherein the browser session request comprises advertisement content (par [0007], “targeted advertising content”).
With respect to claim 7, Cheng et al teaches wherein the server entity comprises an advertisement server entity (par [0029], lines 8-11, which discloses utilizing the analysis server to generate and present the advertisement data), whereby the subscriber client device receives modified advertisement content (par [0031], “insert links to advertising”).
With respect to claim 8, Cheng et al teaches wherein the advertisement server entity comprises a broker entity responsible for providing advertisement brokering services to a plurality of advertisement server entities (par [0032], lines 5-7, “advertisements on that web page that are provided by the web server).
With respect to claim 9, Cheng et al teaches wherein the modification comprises one or more of:
deleting a part of the browser session request; deleting a part of the browser session response (par [0060], “original advertisement content is deleted”); altering a part of the browser session request; altering a part of the browser session response; adding to the browser session request; adding to the browser session response; and modifying the browser request to include one or more of:
data representative of the identity of the service provider (par [0069], lines 8-11, “third party advertising provider), and
data representative of the geographical location of the subscriber client
device.
With respect to claim 10, Cheng et al teaches wherein the modification comprises altering a uniform resource locator (URL) in the browser session request or the browser session response (par [0023], lines 9-13, “activate a URL link”).
With respect to claim 11, Cheng et al teaches wherein performing the lookup comprises retrieving, from the subscriber database, one or more subscriber profile attributes associated with the subscriber client device or the associated subscriber (par [0047], lines 7-13, “profile signature tracking module”).
With respect to claim 12, Cheng et al teaches wherein one or more of the subscriber profile attributes identify a given hobby, topic or interest associated with the subscriber or browsing behavior characteristic associated with the subscriber (par [0010], lines 1-5, “information most likely to interest the user”).
With respect to claim 13, Cheng et al teaches wherein the modification comprises modifying the transmitted browser session request to include an indication of at least one of the one or more subscriber profile attributes associated with the subscriber client device or the associated subscriber (par [0051], lines 10-16, “updated commercial information”).
With respect to claim 14, Cheng et al teaches wherein performing the lookup comprises retrieving, from the subscriber profile database, one or more subscriber browsing rules associated with the subscriber client device or the associated subscriber, whereby the subscriber client device receives modified browsing content.
With respect to claim 15, Cheng et al teaches wherein the subscriber browsing rules comprise one or more of:
a list of content to which access should be denied (par [0030], which discloses the rule engine defining information to apply for determining what advertisements to include or delete in each modified content); a special access requirement; and a natural language preference.
With respect to claim 16, Cheng et al teaches wherein the modification comprises denying access to at least a part of the content contained within or obtainable via the received browser session response (par [0060], “deletion of the advertisement”).
With respect to claim 17, Cheng et al teaches wherein the service provider network comprises one or more of:
a carrier network; a mobile network; a cellular network; and
an internet service provider network, wherein:
the service provider network comprises a routing fabric (par [0019], “content provider”),

and
the entity is not comprised by: 
the subscriber client device, the server entity,
a border entity responsible for managing access to a given network part,
a gateway entity responsible for translating between network protocols used in different network parts,
a caching entity responsible for caching and serving data commonly requested between network parts, or
an encoding entity responsible for modifying browser session traffic for efficient routing.
With respect to claim 18, Cheng et al teaches wherein the received browser session request and the received browser session response comprise sufficient information for routing between the subscriber client device and the server entity prior to the modification (par [0034], lines 1-4, “routed to or intercepted by the network interface”).
With respect to claim 19, Cheng et al teaches an apparatus for use in processing browser sessions in a telecommunications network (fig. 4, which discloses an end user device’s content requesting session with a web server), the apparatus comprising at least one processor (fig. 2, ‘220), and at least one memory including computer program code, the at least one memory (par [0046], lines 1-5) and the computer program code (par [0052], lines 7-9) being configured to, with the at least one processor, cause the apparatus at least to:
receive, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request (par [0048], [0056], lines 1-5 & fig. 4, which disclose a subscribing user requesting content during each session), the telecommunications network comprising a service provider network operated by a service provider responsible for providing telecommunications services to the plurality of subscriber client devices (fig. 1, ‘140, “service provider”), the service provider network comprising a subscriber profile database containing subscriber profile data specific to each subscriber client device or associated subscriber (par [0065], lines 8-18, which discloses a database storing user profile information), wherein the browser session request is received at an entity in the service provider network (par [0065], lines 1-7, which discloses the content provider receiving the HTTP request from the client device);
at the entity in the service provider network, transmitting the browser session request to a server entity located inside or outside the service provider network (fig. 1, ‘110 & fig.4, ‘404, which disclose the network analysis device transmitting the request to the web server);
at the entity in the service provider network, receiving, from the server entity, a browser session response in relation to the transmitted browser session request (par [0032], lines 20-25 & fig. 4, which disclose the network device intercepting the response from the web server);
at the entity in the service provider network, transmitting the browser session response to the subscriber client device (fig. 4, ‘408, which discloses transmitting the intercepted response to the requesting user from the intermediary network device);
at the entity in the service provider network, performing a lookup in the subscriber profile database for the subscriber client device in the plurality of subscriber client devices or the associated subscriber (par [0065], lines 8-19, which discloses the intercepting network device analyzing user profile data stored in a database); and
par [0012], lines 15-20, par [0030], par [0039], and par [0079], which disclose the intercepting network device modifying the intercepted requested data transmitted based on stored user profile session data);
wherein the modification is further performed according to one or more browser session processing modification rules (par [0030], which discloses a rule engine for determining what advertisements the network device appends to content responses from the web server to the requesting users); and
wherein the subscriber profile database is remotely configurable (par [0047], lines 9-13, which discloses the user profiles being remotely established).
Cheng et al does not explicitly teach wherein the method comprises, in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database, wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network.
Felciano et al further teaches in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database (col. 2, lines 30-35, which discloses automatically updating user profile database information using received user profile information), wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network (claims 2 and 5, which disclose database information being updated with client data received via a remote HTTP device).
It would have been obvious to one of ordinary skill in the art to combine the web browsing session modification system of Felciano et al within the content request provisioning embodiment of Cheng et al would provide the predictive result of improving upon processing browser sessions by implementing automatically modifying content in each user browser session based on previously stored data associated with each user’s profile to enable modified content to be provided to each user matched with each user’s interest without the need for manual input by each user.
With respect to claim 20, Cheng et al teaches a non-transitory computer readable storage medium (fig. 2, ‘232) having computer readable instructions stored thereon, the computer readable instructions being executable by a computerized device to cause the computerized device to perform a method of processing browser sessions in a telecommunications network (par [0048], lines 9-11) the method comprising:
receive, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request (par [0048], [0056], lines 1-5 & fig. 4, which disclose a subscribing user requesting content during each session), the telecommunications network comprising a service provider network operated by a service provider responsible for providing telecommunications services to the plurality of subscriber client devices (fig. 1, ‘140, “service provider”), the service provider network comprising a subscriber profile database containing subscriber profile data specific to each subscriber client device or associated subscriber (par [0065], lines 8-18, which discloses a database storing user profile information), wherein the browser session request is received at an entity in the service provider network (par [0065], lines 1-7, which discloses the content provider receiving the HTTP request from the client device);
at the entity in the service provider network, transmitting the browser session request to a server entity located inside or outside the service provider network (fig. 1, ‘110 & fig.4, ‘404, which disclose the network analysis device transmitting the request to the web server);
at the entity in the service provider network, receiving, from the server entity, a browser session response in relation to the transmitted browser session request (par [0032], lines 20-25 & fig. 4, which disclose the network device intercepting the response from the web server);
at the entity in the service provider network, transmitting the browser session response to the subscriber client device (fig. 4, ‘408, which discloses transmitting the intercepted response to the requesting user from the intermediary network device);
at the entity in the service provider network, performing a lookup in the subscriber profile database for the subscriber client device in the plurality of subscriber client devices or the associated subscriber (par [0065], lines 8-19, which discloses the intercepting network device analyzing user profile data stored in a database); and
at the entity in the service provider network, modifying, prior to the respective transmittal, at least one of the browser session request and the browser session response according to the results of the lookup (par [0012], lines 15-20, par [0030], par [0039], and par [0079], which disclose the intercepting network device modifying the intercepted requested data transmitted based on stored user profile session data);
par [0030], which discloses a rule engine for determining what advertisements the network device appends to content responses from the web server to the requesting users); and
wherein the subscriber profile database is remotely configurable (par [0047], lines 9-13, which discloses the user profiles being remotely established).
Cheng et al does not explicitly teach wherein the method comprises, in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database, wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network.
Felciano et al further teaches in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database (col. 2, lines 30-35, which discloses automatically updating user profile database information using received user profile information), wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network (claims 2 and 5, which disclose database information being updated with client data received via a remote HTTP device).
It would have been obvious to one of ordinary skill in the art to combine the web browsing session modification system of Felciano et al within the content request provisioning embodiment of Cheng et al would provide the predictive result of improving upon processing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439